Title: To Thomas Jefferson from James Madison, 10 August 1825
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            Aug 10. 1825
                        
                    Your Circular of the 4th instant did not come to hand till yesterday. In the present attitude of things the reappointment of Mr Gilmer to the Law Professorship seems a matter of course: though I am sorry to learn that there is some ground to apprehend that his qualifications are not as well understood & as highly estimated as they deserve to b
                        
                    